Title: Thomas Welsh to Abigail Adams, 17 January 1787
From: Welsh, Thomas
To: Adams, Abigail


     
      Dear Madam
      Boston Jany 17th 1787
     
     Being without any of your Favors unanswered I take the Liberty to write this in Advance.
     The State of some Counties having been tumultuous to this Time notwithstanding the lenient Measures of Government has induced the supreme Executive to order a Military Force into the County of Worcester under Genl Lincoln; I should blush for my Country was I not sensible that it is not uncommon under more established Governments than ours to have Ebullitions; but it is more natural to expect in proportion to the Degrees of Liberty in the Governments. I have not the least Doubt but the Force intended and which is indespensable will prove sufficient for the purpose. I have this Morning seen a Gentleman from Rutland who says that their prime Leader Shays was to hold a Counsell of his Leader at Barre yesterday to determine whether they should still persist in their Oposition to Government? This Deliberation is produced by the Dread of Lincoln’s march to Worcester which will commence on Friday the 19th. The Court will sit on the 23d. I wish success to the Enterprize.
     Another Match in the Family, Mr William Smith is paying his Addresses to Miss Hannah Carter of Newbuyry Port, a Young Lady of about 21 Years of age, tall light Complextioned, of amiable temper very sensible, of good Education eloquent and sociable to a most engaging Degree a Compleat Oeconomist not Wastefull; but appears so upon Acquaintance; I believe she is known to Mrs Smith as She has tarried repeatedly in our Family, where Mr Smith had the good Fortune to see her often. Mr Carter will furnish her with one thousand Pounds to procure Furniture &c. This Match is highly pleasing to both Familys in short She is the most suitable Person for Mr Smith and he appears to be already transformed to a Lover and will be still improve mouldered by the hand of his intended Companion. The Marriage will probably take Place in June every Preparation being now making for that Purpose.
     
      To Mr Adams Mr and Mrs Smith and to yourself may our Compts and Respects be acceptable and permit me to subscribe your obedt St
      Thomas Welsh
     
    